Citation Nr: 0735486	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant had verified active duty in the United States 
Army from February 1985 to July 1990 and from January to May 
1991.  She also had service in the United States Army 
Reserve, to include a period of active duty for training from 
May 1982 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the RO that, in 
pertinent part, denied service connection for a heart 
condition.

During a hearing held before the undersigned in September 
2006, the appellant raised issues pertaining to her 
entitlement to service connection for sleep apnea and to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  Inasmuch as it 
does not appear from the current record that those issues 
have been adjudicated by the agency of original jurisdiction 
(AOJ), they are referred to the AOJ for further action, as 
appropriate.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on her part.


REMAND

Documents in the claims file indicate that the appellant had 
military service from September 1980 to January 1981.  
However, that service has not been verified.  This needs to 
be accomplished.

It does not appear from the record that all of the 
appellant's service medical records have been obtained for 
review.  The evidence currently available does not include, 
for example, any reports of examination at service enlistment 
or discharge.  Nor does it include any treatment reports 
dated subsequent to June 1990.  (The evidence indicates that 
the appellant was discharged from the United States Army 
Reserve in July 1997.)  This needs to be investigated.

Materials in the claims file indicate that the appellant 
underwent radiofrequency ablation for atrial arrhythmia at 
the VA Medical Center (VAMC) in Tuscon, Arizona in May 2002.  
The reports relating to that procedure are not of record.  On 
remand, efforts should be made to obtain those reports, as 
well as any records of relevant VA treatment the appellant 
may have undergone at the VAMC in Phoenix, Arizona since the 
time that records of her treatment were last obtained from 
that facility in January 2003.  See, e.g., Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

The record contains evidence showing that the appellant has 
been diagnosed with a heart disorder.  It also contains 
evidence showing that she was treated for complaints of chest 
pain and swelling of the feet and ankles during service, and 
her sworn testimony to the effect that her symptoms continued 
after service.  Thus far, no medical opinion has been 
submitted or obtained that speaks to the likely relationship 
between the appellant's current difficulties and those noted 
in service.  Such evidence is necessary to the adjudication 
of her claims, and needs to be procured.  38 C.F.R. 
§ 3.159(c)(4) (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the appellant a new VCAA notice 
letter relative to the issue currently on 
appeal.  Allow her a reasonable opportunity 
for response.

2.  Ask the service department (a) to verify 
the appellant's reported period of service 
from September 1980 to January 1981, (b) to 
specifically indicate whether her duty during 
that time was in the nature of ACDUTRA or 
some other type of duty; and (c) to provide a 
complete copy of the appellant's service 
personnel record, including any materials 
that document the dates and nature of her 
military service.  The National Personnel 
Records Center should be contacted as one 
possible source of the requested evidence 
(and, if necessary, any reserve unit(s) to 
which she was assigned), and efforts to 
obtain the evidence should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further efforts 
to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  Any information or 
evidence obtained must be associated with the 
record on appeal.

3.  Conduct a thorough search for any 
additional service medical records for the 
appellant that may exist including, but not 
limited to, any reports of examination at 
service enlistment or discharge, any reports 
of periodic in-service physical evaluations, 
and any records of in-service medical 
treatment dated subsequent to June 1990.  The 
National Personnel Records Center should be 
contacted as one possible source of the 
requested evidence (and, if necessary, any 
reserve unit(s) to which she was assigned), 
and efforts to obtain the evidence should be 
discontinued only if it is concluded that the 
evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  Any 
additional (i.e., non-duplicative) 
information or evidence obtained should be 
associated with the record on appeal.

4.  Obtain copies of records pertaining to 
the radiofrequency ablation the appellant 
underwent at the VAMC in Tuscon, Arizona in 
May 2002.  Efforts to obtain the records 
should be fully documented in the claims file 
and should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

5.  Obtain copies of records pertaining to 
any relevant treatment the appellant may have 
received through the VAMC in Phoenix, Arizona 
since the time that records of such treatment 
were last procured from that facility in 
January 2003.  The evidence obtained, if any, 
should be associated with the claims file.

6.  After the foregoing development has been 
completed, arrange to have the appellant 
scheduled for a cardiac examination.  After 
reviewing the claims file, examining the 
appellant, and conducting any testing deemed 
necessary, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the appellant has a 
heart disability that can be attributed to 
service.  (In so doing, the examiner should 
discuss the significance, if any, of the 
entries in the appellant's service medical 
records showing that she was treated for 
complaints of chest pain and swelling of the 
feet and ankles during service.)  A complete 
rationale should be provided.

7.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and her representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. § 3.309.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

